Citation Nr: 0844549	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The veteran served two periods of active duty from July 1958 
to July 1962 and July 1962 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The claims file has since 
been transferred for handling to the RO in Newark, New 
Jersey.

The veteran appeared at a September 2008 Travel Board hearing 
at the RO in Newark, New Jersey.  At that time, the veteran 
expressed an intention to submit additional evidence.  Toward 
that end, the Board agreed to hold the record in this matter 
open for an additional 30 days.  Following a valid and 
effective release waiving RO consideration of evidence 
pursuant to 38 C.F.R. § 20.1304(c), the veteran submitted 
additional evidence consisting of a September 2008 statement 
from his spouse, October 2008 private audiological 
examination, and a one-page excerpt of internet research 
regarding hearing loss and tinnitus.  This evidence has been 
incorporated into the claim file and considered by the Board 
for purposes of this decision.


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
has not been shown to have been manifest in service or within 
one year thereafter.

2.  The evidence of record, on balance, does not demonstrate 
that the veteran's currently diagnosed tinnitus is 
etiologically related to service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the thresholds at three 
of these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's June 1958 enlistment examination report does 
not indicate any reported hearing loss nor any abnormalities 
of the ear upon examination.  A July 1962 discharge and 
reenlistment examination also does not reveal any such 
complaints or findings.  The veteran was apparently not 
provided an examination at the time of his discharge in July 
1967, as a discharge examination is not present in the 
record.   Nonetheless, a review of the veteran's in-service 
medical treatment records, does not indicate any in-service 
complaints of or treatment for hearing loss.

The earliest post-service reference to hearing loss is the 
veteran's November 2005 application.  In June 2006, the 
veteran underwent a VA audiological examination that revealed 
elevated pure tone thresholds at 1000, 2000, and 3000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
75
LEFT
30
30
45
60
60

Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.  The examiner diagnosed the veteran with mild to severe 
sensorineural hearing loss in the right ear, mild to 
moderately severe sensorineural hearing loss in the left ear, 
and constant tinnitus in the left ear.  Based upon a review 
of the claims file, however, the examiner concluded that the 
veteran's hearing loss and tinnitus are not due to any in-
service noise exposure.

In October 2008, the veteran received a private audiological 
examination from Isidore Kirsh, Ph.D., F.A.A.A.  At the 
examination, the veteran reported that he served in the 
United States Marine Corps from 1958 to 1968.  He complained 
of hearing difficulty and central tinnitus, and attributed 
those symptoms to in-service exposure to noise from 8 inch 
Howitzer cannons.  An audiometric examination indicated 
bilateral severe high frequency sensorineural hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
70
90
LEFT
40
30
50
65
60

Speech audiometry testing revealed speech recognition ability 
of 72 percent in the right ear and 76 percent in the left 
ear.  Dr. Kirsh diagnosed the veteran with severe high 
frequency sensorineural hearing loss in both ears and 
tinnitus.  He opined that these disabilities were secondary 
to military experience.

In cases where there are competent but conflicting medical 
opinions, as is the case here, several matters must be 
addressed in determining the relative probative value and 
weight of the opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which the opinion was based on a 
thorough review of a veteran's medical history, as contained 
in his claims file.  In cases where an examiner who has 
rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In this case, the Board observes that the earliest reference 
to hearing loss in the record is the veteran's November 2005 
application, which was filed approximately 38 years after his 
discharge from service.  There are no private or VA medical 
records indicating any treatment for hearing loss during the 
intervening time period.

The October 2008 private audiological examination report 
provided by Dr. Kirsh does not indicate that the veteran's 
service medical records were reviewed in conjunction with the 
examination.  As such, Dr. Kirsh's nexus opinion appears to 
be based upon the service and medical history reported to him 
by the veteran.  As set forth above, the service medical 
records do not indicate any in-service complaints of 
decreased hearing or any treatment for such a condition.  Dr. 
Kirsh's nexus opinion is therefore not supported by the 
record.

By contrast, the findings of the VA examiner in her June 2006 
report are based upon a review of the claims file and a 
verbal military and occupational history reported by the 
veteran.  Based upon her review of the claims file, the 
examiner opined that "there is no evidence in medical 
records showing that hearing loss or tinnitus was incurred in 
or aggravated by service, nor medical evidence that this 
condition manifested to a compensable degree within one year 
following discharge from military service."  The examiner 
concluded that, based upon "a lack of evidence," the 
veteran's hearing loss and tinnitus were not due to military 
service.  As the conclusions of the VA examiner are definite 
in nature and based upon a review of the claims file 
performed in conjunction with the examination, the examiner's 
nexus opinion is due greater probative weight in this case.

The only other evidence of record supporting the veteran's 
claim is his September 2008 Travel Board hearing testimony 
and a September 2008 lay statement provided by the veteran's 
spouse.  At his Travel Board hearing, the veteran asserted 
that his hearing loss was attributable to in-service noise 
exposure as a heavy equipment operator.  He further testified 
that he had sought medical treatment during service while 
stationed in Dong Ha, Vietnam.  In her September 2008 
statement, the veteran's spouse attests that the veteran's 
hearing was "fine" when they were married in July 1965, but 
that his hearing was noticeably impaired when he returned 
from Vietnam in the late spring of 1967.

Even if the recent contentions of the veteran and his spouse 
could be read as claiming continuity of symptomatology since 
service, such a history is substantially rebutted by the VA 
examiner's findings and the complete absence of complaints of 
or treatment for any disability, as defined under 38 C.F.R. 
§ 3.385, either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation for his bilateral hearing loss.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Tinnitus

Preliminarily, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
veteran's lay contentions as to tinnitus represent competent 
evidence.

That notwithstanding, under Buchanan the Board is still 
obligated to address the credibility of the veteran's 
contentions.  In this case, the veteran has asserted that his 
tinnitus began during his service.  The credibility of such a 
contention, however, is reduced by the complete absence of 
any ear abnormalities during service and the lengthy gap in 
the record of any post-service medical treatment for 
tinnitus.  In this regard, the Board notes that the earliest 
reference to tinnitus is contained in the veteran's November 
2005 application.  Under the circumstances, the veteran's 
opinion regarding his tinnitus is less probative than that of 
the VA examiner, who definitively set forth in her June 2006 
VA examination report that the veteran's "tinnitus [is] not 
due to military noise exposure."

The Board thus finds the opinion from the VA examination 
report, which was based upon a claims file review and a 
service and medical history provided by the veteran, as 
having greater probative value.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding the Board may favor one 
competent opinion over another so long as an adequate 
statement of reasons and bases is provided).

In his October 2008 report, Dr. Kirsh opined that the 
veteran's tinnitus was secondary to his military service in 
his October 2008 report.  Once again, this opinion is at odds 
with the VA examiner's finding, made after a review of the 
claims file, that the veteran's tinnitus is not due to in-
service noise exposure.  As set forth above, however, Dr. 
Kirsh's opinion appears to be based upon the veteran's 
reported service and medical history and was not made in 
conjunction with a review of the claims file.  Neither the 
veteran's reports medical history nor Dr. Kirsh's opinion is 
supported by the record.  Accordingly, the VA examiner's 
nexus opinion is due greater probative weight in this case.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In this case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete claims for service connection for 
bilateral hearing loss and tinnitus in a March 2006 
notification letter.  In a separate March 2006 letter, the 
veteran was also given the notice specifically required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Also, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and private 
audiological examination have been obtained.  Additionally, 
he was given a VA examination in June 2006 by an examiner who 
reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


